 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DARREN VINCENT FORD,                              No. 2:17-cv-0130 WBS AC P
12                       Plaintiff,
13          v.                                         ORDER
14   J. LEWIS, et al.,
15                       Defendants.
16

17          By order filed June 26, 2019, the undersigned screened the complaint and dismissed it

18   with leave to amend. ECF No. 7. Plaintiff was given thirty days to file an amended complaint

19   and cautioned that failure to do so would result in a dismissal of this action. Id. at 7-8. Thirty

20   days have now passed, and plaintiff has not filed an amended complaint or otherwise responded

21   to the order. Plaintiff shall be given one more opportunity to amend the complaint. Failure to file

22   an amended complaint will result in a recommendation that this action be dismissed without

23   further warning.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff shall have twenty-one days from

25   the service of this order to file an amended complaint.

26   DATED: August 13, 2019

27

28
